FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 1, 2022

                                       No. 04-21-00437-CV

                            IN THE INTEREST OF N.L.B., a Child

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-CI-13937
                         Honorable John D. Gabriel Jr., Judge Presiding


                                          ORDER
         After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on February 28, 2022. After the once-extended due date, Appellant
filed a second motion for an extension of time to file the brief.
        Appellant’s motion is granted. Appellant’s brief is due on March 30, 2022. See TEX. R.
APP. P. 38.6(d).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court